Title: From Benjamin Franklin to John Dickinson, 23 March 1783
From: Franklin, Benjamin
To: Dickinson, John


Sir,Passy, March 23d. 1783.
Permit me to congratulate your Excellency on your Advancement to the Presidency of Pennsylvania, wherein I hope you may find Opportunities of doing much good to your Country, the only Consideration that can make an elevated Situation agreable to a reasonable Mind.
Mr Penn, Son of our late Proprietary, purposes going over shortly, and will do me the honour of delivering this Line to you. He appears to me, in the short Acquaintance I have had with him, to be an amiable young Gentleman of a promising valuable Character, and if any Recommendations of mine to your Civilities and Friendship could be thought necessary, he should have them fully. But I confine myself here to what regards the Family in general. They think the late Act of Assembly respecting their Lands has done them great Injustice. Not being in the Country when it was made, and being unacquainted with the Reasonings upon which it was founded, I have been only able to say, that I did not believe any Injustice was intended, and that the offer’d Compensation had been supposed an equitable one. I have not heard that the Family was considered as delinquent in the Affair of the Revolution: but as I find it is imagined that some Suspicions of their being unfavourable to it have perhaps prejudiced the Assembly against them, and that the Warmth of the Times has produced a harder Treatment of their Interests than would otherwise have been thought of, I would beg leave to mention it to your Excellency’s Consideration, whether it would not be reputable for the Province in the cooler Season of Peace, to reconsider that Act, and if the Allowance made to the Family should be found inadequate, to regulate it according to Equity: Since it becomes a Virgin State, to be particularly careful of its Reputation and to guard itself not only against committing Injustice, but against even the Suspicion of it.
With great Esteem & Respect I have the honour to be, Sir, Your Excellency’s most obedient & most humble Servant
B Franklin
His Excellency John Dickenson Esqr, President of the State of Pennsylvania.
